Exhibit AMENDMENT NO. 4 TO CREDIT AGREEMENT This Amendment No. 4 to Credit Agreement dated as of September 26, 2008 (this “Amendment”) is entered into with reference to the Credit Agreement dated as of June27, 2006, as amended by that certain Amendment No. 1 to Credit Agreement dated as of March 28, 2007, that certain Amendment No. 2 to Credit Agreement dated as of July19, 2007, and that certain Amendment No. 3 to Credit Agreement dated as of March 28, 2008, among The McClatchy Company, as the Borrower, Bank of America, N.A., as Administrative Agent, Swing Line Lender and L/C Issuer, JPMorgan Chase Bank, N.A., as Syndication Agent and the other Lenders party thereto (as so amended, the “Credit Agreement”).Capitalized terms used in this Amendment and not otherwise defined herein are used with the meanings set forth for those terms in the Credit Agreement. 1.Amendments.The Borrower and the Administrative Agent (acting with the consent of the Required Lenders) hereby agree to amend the Credit Agreement as follows: (a)Section 1.01 of the Credit Agreement is hereby amended by adding the following definitions thereto in appropriate alphabetical sequence: ““Amendment Date” means September 26, 2008. ““Amendment Disclosure Letter” means the Disclosure Letter of the Borrower to the Administrative Agent and the Lenders dated the Amendment Date. ““Available Investment Basket Amount” means $20,000,000 (if the Consolidated Total Leverage Ratio shall be greater than 5.0 to 1.0), or $40,000,000 (if the Consolidated Total Leverage Ratio shall be less than or equal to 5.0 to 1.0), less the cumulative amount used to make Investments constituting acquisitions under Section 7.10(g), and less the cumulative amount (net of any return of capital) used to make Investments under Section 7.10(i) and Section 7.10(n).Where the Available Investment Basket Amount is being determined for purposes of Section 7.10(g) or Section 7.10(n), the Consolidated Total Leverage Ratio shall be determined on a pro forma basis with respect to the contemplated transaction using the financial information most recently delivered to the Administrative Agent and the Lenders pursuant to Section 6.01(a) or (b), except that Consolidated Indebtedness shall be calculated as of the date of such Investment, after giving pro forma effect thereto. ““Capital Expenditures” means, with respect to any Person for any period, any expenditure in respect of the purchase or other acquisition of any fixed or capital asset (excluding normal replacements and maintenance which are properly charged to current operations in accordance with GAAP). ““Cash Equivalents” means any of the following types of Investments, to the extent owned by the Borrower or any of its Subsidiaries free and clear of all Liens (other than Liens created under the Collateral Documents and other Liens permitted hereunder): (a)readily marketable obligations issued or directly and fully guaranteed or insured by the United States of America or any agency or instrumentality thereof having maturities of not more than 360 days from the date of acquisition thereof; provided that the full faith and credit of the United States of America is pledged in support thereof; (b)time deposits with, or insured certificates of deposit or bankers’ acceptances of, any commercial bank that (i) (A) is a Lender or (B) is organized under the laws of the United States of America, any state thereof or the District of Columbia or is the principal banking subsidiary of a bank holding company organized under the laws of the United States of America, any state thereof or the District of Columbia, and is a member of the Federal Reserve System, (ii) issues (or the parent of which issues) commercial paper rated as described in clause (c) of this definition and (iii) has combined capital and surplus of at least $1,000,000,000, in each case with maturities of not more than 180 days from the date of acquisition thereof; (c)commercial paper issued by any Person organized under the laws of any state of the United States of America and rated at least “Prime-1” (or the then equivalent grade) by Moody’s or at least “A-1” (or the then equivalent grade) by S&P, in each case with maturities of not more than 180 days from the date of acquisition thereof; and (d)investments, classified in accordance with GAAP as current assets of the Borrower or any of its Subsidiaries, in money market investment programs registered under the Investment Company Act of 1940, which are administered by Bank of America or any of its Affiliates or financial institutions that have at least an A1 rating from Moody’s or an A+ rating from S&P, and the portfolios of which are limited solely to Investments of the character, quality and maturity described in clauses (a), (b) and (c) of this definition. ““Collateral Documents” means, collectively, the Security Agreement, each of the collateral assignments, Security Agreement Joinders, security agreements, pledge agreements or other similar agreements delivered to the Administrative Agent pursuant to Section 6.12, and each of the other agreements, instruments or documents that creates or purports to create a Lien in favor of the Administrative Agent for the benefit of the Lenders.” ““Contingent Obligation Amount” means Indebtedness in an amount, not exceeding $75,000,000 in the aggregate at any time, representing contingent obligations of one or more Loan Parties under letters of credit issued with respect to the Borrower’s programs for workers’ compensation and insurance.” ““Excess Cash Flow” means, for any fiscal year of the Borrower, the excess (if any) of (a) Consolidated EBITDA for such fiscal year over (b) the sum (for such fiscal year) of (i) Consolidated Interest Charges actually paid in cash by the Borrower and its Subsidiaries, (ii) principal repayments, to the extent actually made, of the Term A Loan pursuant to Section 2.05(b) and Section 2.07(a), (iii) all income taxes resulting from operations actually paid in cash by the Borrower and its Subsidiaries, (iv) Capital Expenditures actually made by the Borrower and its Subsidiaries in such fiscal year, (v) cash paid with respect to Investments (including acquisitions) permitted under Section 7.10, (vi) cash paid with respect to Restricted Payments permitted Section 7.09, (vii) the amount of any mandatory repayment of Indebtedness (other than Indebtedness under this Agreement) in connection with any Disposition, and (viii) the amount of any cash payments under retirement plans that is in excess of the amount accrued in determining Consolidated Net Income.” ““Excluded Asset” means any assets Disposed of pursuant to Section 7.03 to the extent that the Net Cash Proceeds of all Dispositions of such assets in the fiscal year in which such Disposition occurs shall be less than $5,000,000.” ““Excluded Issuance” by any Person means an issuance of shares of capital stock of (or other ownership or profit interests in) such Person upon the exercise of warrants, options or other rights for the purchase of such capital stock (or other ownership or profit interest), including purchases under an employee stock purchase program.” ““FIN 48” means interpretation no. 48, Accounting for Uncertainty in Income Taxes – an interpretation of FASB Statement No. 109, issued by the Financial Accounting Standards Board.” ““Leveraged Partnership Disposition” has the meaning specified in Section 7.03(vi).” ““Non-Guarantor Subsidiary” means (i) any Subsidiary that is a CFC, (ii) any Subsidiary that is held directly or indirectly by a CFC, or (iii) any Subsidiary which (x) has assets with a book value of less than $5,000,000 in the aggregate, or (y) which, on a stand-alone basis, represented an aggregate amount less than $1,000,000 in the calculation Consolidated EBITDA for the preceding four fiscal quarters, provided that a Subsidiary may not qualify as a Non-Guarantor Subsidiary under this clause (iii) if, when taken together with all other Subsidiaries which do qualify as a Non-Guarantor Subsidiary under this clause (iii), it would (x) cause the aggregate book value of such Subsidiaries’ assets to exceed $50,000,000, or (y) represent an aggregate amount greater than $15,000,000 in the calculation
